Title: From Alexander Hamilton to Nathan Rice, 4 March 1800
From: Hamilton, Alexander
To: Rice, Nathan

N York March 4th 1800
Sir
Enclosed is a copy of a letter which I have received from Captain McKay of your regiment. You will perceive in it a request of absence for the space of six months. The time is very long, and, as a precedent, might involve inconvenience; but the reasons on which the request is founded appear to be peculiar, and dispose me to go as far as the service of the regiment will, in your opinion, permit. It will be best probably to instruct the Captain to report himself to you monthly with the reasons which require his further absence. You can then judge how soon it will be proper to recall him to the service. Under these ideas you will grant the furlough, taking care that it do not exceed the space of six months.
No contingent fund is provided for reimbursing expences incurred in the apprehension of deserters. The course however to be pursued is this—Let the Regimental Paymaster reimburse the expence out of any money which he may have in his hands, confining himself within the limits prescribed, in such cases, by the Articles of war. He can then deduct the sums advanced out of the future pay of the persons apprehended. Where this can not be done, he will state it in his general account respecting the recruiting service and then within the limits above specified, it will be allowed. This course has the approbation of the Pay Master General, and will be followed.
Transporting is a thing to be provided by the Contractor who will reimburse Captain McKay within the limits which he would have prescribed to himself had he furnished the means.
The same is to be said with respect to rations, barracks and wood. But, altho’, I would authorize this in the present case, yet, the proceeding has been out of the regular course, Captain McKay having been stationed at a particular place with a view to his private convenience. It is my wish therefore that the regular course be in future pursued.
Col. Rice

